Citation Nr: 0843684	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-17 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for seborrheic 
dermatitis with facial telangiectases.

2.  Entitlement to service connection for residuals of burn 
scar, left bicep.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
September 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in October 2006, a statement of the case was issued 
in April 2007, and a substantive appeal was received in June 
2007.  The veteran testified at a Board hearing in July 2008.


FINDINGS OF FACT

1.  Seborrheic dermatitis with facial telangiectases is 
causally related to the veteran's active duty service.

2.  A burn scar, left bicep is causally related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  Seborrheic dermatitis with facial telangiectases was 
incurred in the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Burn scar, left bicep was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issues on appeal, no further discussion of VCAA is 
necessary at this point.  Any notice deficiency, per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
constitutes harmless error (see Bernard v. Brown, 4 Vet. App. 
384, 394 (1993)), as section 5103(a) notice provisions have 
been satisfied, and if the veteran so chooses, he will have 
an opportunity to initiate the appellate process again should 
he disagree with the disability ratings or effective dates 
assigned to the award.  Then, more detailed obligations 
arise, the requirements of which are set forth in sections 
7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran claims that during Easter weekend in 1987, a 
radiator exploded in a vehicle and caused burns on his face, 
chest and arms.  Service medical records on file do not 
reflect any specific complaints or injury to the face, chest 
or arms during this time period.  The veteran has reported 
that he sought treatment at Reynolds Army Community Hospital 
in Fort Sill, Oklahoma; however, attempts to obtain such 
records have been unsuccessful.  The veteran also reported 
receiving treatment at a private facility but could not 
recall the name of such facility.  

Service medical records do reflect that in March 1990, the 
veteran complained of erythematous rash to his face for the 
past 9 to 10 months.  He reported using steroid cream, but it 
never resolved.  On physical examination, there was 
erythematous macular butterfly rash to his face, and some 
dryness in the areas of the nose and eyebrows.  The 
assessment was seborrheic dermatitis versus systemic lupus 
erythematous.  A subsequent dermatological evaluation 
reflects findings of malar erythema with papular crusted 
lesions within, and assessment of malar erythema.  A November 
30 service medical record, with an illegible year of service, 
reflects complaints of dry skin for one month, and he was 
instructed to apply lotion and vitamin E.  A separation 
examination is not of record.  An examination performed for 
enrollment in ROTC was performed in June 1992, and his 'skin, 
lymphatics' was clinically evaluated as normal.

In October 2005, the veteran underwent a VA examination.  He 
reported suffering a steam burn on his chest, arms, and face 
when a radiator from a vehicle exploded.  He reported 
developing dry skin on the cheeks with scaling and redness.  
He also had a superficial sore on his left biceps from the 
burn.  He was given Westcort cream in the service and used 
this for several years.  The area got more erythematous and 
raw from the steroid atrophy.  He was prescribed DesOwen 
cream and uses a moisturizing ointment.  If he does not use 
the ointment, he gets burning erythema, scaling on the 
cheeks, glabella area, and upper mustache area.  On physical 
examination, there was a 6.3 centimeter area on each cheek 
and 2 x 3 centimeter area on each of the nose which had 
erythema and fine telangiectases.  There was some mild 
scaling of the eyebrows medially and on the mustache area.  
There was a 7 x 3 centimeter area of superficial 
hypopigmented minimally atrophic patch on the left biceps.  
The diagnoses were facial telangiectasias and seborrheic 
dermatitis secondary to initial steam burn in the service 
followed by steroids that both probably resulted in atrophy 
and telangiectases; and, burn scar on the left biceps that is 
consistent with scars from a radiator steam burn.  

An April 2006 lay statement from the veteran's ex-wife, 
J.A.S., states that the veteran was badly burnt on Easter 
weekend in 1987, and "had noticeable deep red burns for a 
couple of years and then the color started turning back to 
normal leaving a noticeable scar that formed on his left 
bicep."  She also stated that rosy patches began forming 
under his eyes while he was stationed at Fort Sill.

The veteran submitted a picture of himself with his daughter 
(DOB 09/[redacted]/86) when she was a toddler.  The veteran reports 
that she was a year old in the picture.  A red mark on the 
veteran's upper left arm is visible in the picture.  

As detailed, the veteran claims a skin disability and 
residuals of upper left arm scar as a result of radiator 
burns sustained during service.  While the incident with the 
radiator and complaints related thereto are not documented in 
service medical records, the records do reflect an assessment 
of seborrheic dermatitis versus systemic lupus erythematous, 
and a subsequent assessment of malar erythema.  Moreover, the 
photograph submitted taken during his period of service does 
reflect an injury to the upper left arm which is consistent 
with a burn.  Likewise, the VA examiner stated that the 
observable burn scar on the left biceps was consistent with 
scars from a radiator steam burn.  

Based on such opinion, the Board finds the testimony of the 
veteran pertaining to the in-service radiator incident to be 
plausible.  It is also relevant that the VA examination 
report reflects a diagnosis of facial telangiectasias and 
seborrheic dermatitis.  Thus, while there is no objective 
evidence to support continuity of symptomatology since the 
in-service diagnosis, the objective evidence does confirm 
that he continues to suffer from the same chronic skin 
disability.  Upon review of the veteran's credible hearing 
testimony and medical evidence of record, the Board finds 
that there is a state of equipoise of the positive and the 
negative evidence.  In light of the evidence of record and 
resolving all reasonable doubt in the veteran's favor, it is 
reasonable to conclude that the veteran's current skin 
disability and residuals of scar were likely related to an 
in-service radiator incident and manifested during service.  
Thus, the Board finds that service connection is warranted 
for seborrheic dermatitis with facial telangiectases, and 
residuals of burn scar, left bicep.


ORDER

Entitlement to service connection for seborrheic dermatitis 
with facial telangiectases is warranted.  Entitlement to 
service connection for burn scar, left bicep is warranted.  
The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


